NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-30007

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00158-DCN

 v.
                                                MEMORANDUM*
MARCUS VAUGHAN THARPE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Marcus Vaughan Tharpe appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for

possession of a firearm by a prohibited person, in violation of 18 U.S.C.

§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tharpe contends that the district court erred by applying a four-level

enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for use or possession of a firearm in

connection with another felony offense. We review a district court’s application of

the Sentencing Guidelines to the facts for abuse of discretion and its factual

findings for clear error. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc). The district court did not abuse its discretion by applying the

section 2K2.1(b)(6)(B) enhancement. See U.S.S.G. § 2K2.1 cmt. n.14(A) (section

2K2.1(b)(6)(B) applies “if the firearm or ammunition facilitated, or had the

potential of facilitating, another felony offense . . . .”); U.S.S.G. § 2K2.1 cmt.

n.14(C) (“‘Another felony offense’ . . . means any federal, state, or local offense

. . . punishable by imprisonment for a term exceeding one year, regardless of

whether a criminal charge was brought, or a conviction obtained.”). Furthermore,

the record reveals no clear error in the court’s finding that Tharpe used a firearm to

commit another felony offense under section 18-905(a) of the Idaho Code. See

United States v. Marin-Cuevas, 147 F.3d 889, 894-95 (9th Cir. 1998) (any

information may be considered at sentencing “so long as it has ‘sufficient indicia

of reliability to support its probable accuracy’”) (quoting U.S.S.G.

§ 6A1.3(a)).

//

//


                                           2                                     18-30007
      We reject as meritless Tharpe’s contention that the district court violated his

due process rights.

      AFFIRMED.




                                         3                                    18-30007